IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 118 WM 2016
                                         :
                   Respondent            :
                                         :
                                         :
            v.                           :
                                         :
                                         :
DANIEL L. SPUCK,                         :
                                         :
                   Petitioner            :


                                     ORDER



PER CURIAM

      AND NOW, this 12th day of January, 2017, the “Petition/Motion for a Hardship

House Arrest” is DENIED.